WELLIVER, Judge,
dissenting.
I respectfully dissent.
The majority holds that legatees under a rejected will need not be joined in an action contesting a different will. I disagree.
Section 473.083.1 provides, in pertinent part:
An heir, devisee,1 trustee or trust beneficiary under another purported will of the same decedent ... is interested in the probate of a mil for the purposes of this section.
As legatees, Homer and Goldie Bough were interested in the probate of the subsequent will, pursuant to § 473.083.1.2 With few exceptions,3 this Court has held that all interested persons must be made parties to a will contest action. Eddie v. Parke’s Executor, 31 Mo. 513 (1862).
In 1980, the legislature adopted the statutory provision at issue, § 473.083.3, RSMo 1986,4 which provides, in pertinent part:
It is not necessary to join as parties in a will contest persons whose interests will not be affected adversely by the result thereof.
(Emphasis added.)
The majority interprets this provision to mean that only interested persons adversely affected by a successful will contest need be joined. Success of the will contest is not the only possible “result.” The “result” of a will contest action could be either admission of the contested will to probate or rejection of the will with the possibility of intestacy or the revival of prior rejected wills.
Legatees or devisees under a prior rejected will, such as the Boughs, might be adversely affected by the failure of a will contest action and the subsequent admission of that will to probate. It is difficult to hypothesize a scenario in which any interested person would not be adversely affected by one of the possible “results” of a will contest action.
The language of § 473.083.3 is merely another way of saying that only interested persons need be joined in a will contest action. This interpretation is consistent with both our prior case law5 and the other provisions of our Probate Code.6 By holding that sometimes interested persons must be joined and sometimes not, the majority creates a legal quagmire for both bench and bar.
I would affirm the decision of the probate court.

. The term "devisee" includes legatees, such as the Boughs. § 472.010(8), RSMo 1986.


. See also § 472.010(15) (defining "interested persons”).


. See e.g., Hines v. Hines, 147 S.W. 774 (1912) (grantees of devisees or heirs are not necessary parties).


. Section 473.083.3, RSMo 1986, was adopted by 1980 Mo.Laws 457, effective January 1, 1981.


. See e.g., Eddie v. Parker’s Executor, 31 Mo. 513 (1862).


. See e.g„ §§ 473.017, 473.020, 473.030, 473.083.-1, 473.085.2, 473.140, 473.170, 473.207, 473.263, 473.300, RSMo 1986.